RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2019-CA-1746-MR

D’KORIEL MARTAZE HOBSON                                                APPELLANT


                    APPEAL FROM DAVIESS CIRCUIT COURT
v.                 HONORABLE JOSEPH W. CASTLEN, III, JUDGE
                          ACTION NO. 19-CR-00068


COMMONWEALTH OF KENTUCKY                                                  APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: D’Koriel Martaze Hobson (“Appellant”) appeals from

a judgment of the Daviess Circuit Court reflecting a jury verdict of guilty on one

count of robbery in the first degree.1 He argues that the circuit court erred in

failing to sustain his motion for a directed verdict. For the reasons addressed

below, we find no error and affirm the judgment on appeal.



1
    Kentucky Revised Statutes (“KRS”) 515.020.
                   FACTS AND PROCEDURAL HISTORY

             Cousins Tyler Mattingly and Kayla Mattingly, then ages 19 and 22,

shared an apartment in Owensboro, Kentucky. Around lunchtime on September

21, 2019, they drove to a local Sonic for something to eat and returned to their

apartment. In the time it took Kayla to drive back to their apartment complex,

Tyler fell asleep in the vehicle. Kayla parked next to a dumpster in the apartment

complex, leaving Tyler asleep in the vehicle’s passenger seat. She took a picture

of Tyler sleeping and sent it to a friend of theirs, Sean, to explain why they would

be late arriving for a planned meeting. Sean later responded, claiming to be feeling

ill and canceling the meeting.

             As she was leaving the apartment to go wake up Tyler, she opened the

apartment door and was tackled to the floor, hitting her head. Her accoster was a

man she did not know or recognize, but he was wearing a gray hoodie with the

hood tied around his head, revealing only his face. He had a gun. He demanded

that she give him everything she had. A second stranger entered her apartment and

asked where Tyler was, stating that he had been told Tyler was supposed to be

asleep in a car. The second man ordered Kayla to stop screaming and then told the

first man to “just shoot her.” The first man refused to do so.

             After the second man walked through the apartment, he came back to

where Kayla and the first man were located by the door. He took Kayla’s cell


                                         -2-
phones, put them outside the apartment, and told her not to move for five minutes.

The first man grabbed her Xbox, which was in the process of downloading the

game NBA 2K20, and they left.

             Kayla did not wait five minutes as instructed, but got up, grabbed one

of the cell phones, and followed the men down the stairs. She screamed at the men

not to hurt Tyler.

             When she arrived downstairs, she observed the second man standing

at the open passenger door of her vehicle while the first man was standing by the

door looking away from the vehicle, as if acting as a lookout. As she approached,

the first man began running and, fearing he was coming for her, she ran back

upstairs to her apartment, calling the police on her cell phone.

             Tyler recognized the second man as Jaylon Hayden. Tyler did not see

the man with the gray hoodie. Tyler knew Hayden because both had dated the

same woman. Additionally, there was a rumor that Hayden was the biological

father of the child Tyler was supporting and claiming as his own. Tyler and

Hayden were not friendly. Hayden had a pointed gun at Tyler and demanded he

turn over his things.

             When Kayla later described the man with Hayden to Tyler, he first

thought it sounded like a man named Da’Shawn. Investigation revealed that

Da’Shawn had spent the afternoon of the day of the robbery playing NBA 2K20


                                         -3-
with Sean, i.e., the same person who had canceled their meeting claiming sickness

after being texted the photo of Tyler asleep in the vehicle. Tyler pulled up

Da’Shawn’s Facebook page and showed Kayla his picture, and she believed he

was the first man who had tackled her to the ground.

             During the subsequent investigation, Kayla told the officer about

Da’Shawn, but was instead shown a photo array in an attempt to identify the first

man. Da’Shawn was not included in the array. Kayla was unable to identify him

from the photos, telling police that two or three of the photos “could” be the first

man involved in the robbery. With the encouragement of the police, she finally

agreed that one of the photos was the robber. That photo was of Appellant.

             The police were convinced Appellant was involved because he was

seen on surveillance video at the scene of the crime. He was charged with two

counts of robbery in the first degree, for robbing both Kayla and Tyler.

             During the trial, Appellant’s presence at the scene was never disputed.

Rather, the defense insisted that there simply was not sufficient evidence that he

was involved in the robberies, given Kayla’s unsure identification and lack of any

other evidence of his participation. At the close of the prosecution’s case, the

defense moved for a directed verdict of acquittal on both counts, which was

denied. The motion was renewed after the defense declined to present any

evidence.


                                          -4-
             The jury was instructed that it could find Appellant guilty either as a

principal or under a complicity theory for both the robberies of Kayla and of Tyler.

The jury found Appellant not guilty for the robbery of Kayla, but guilty of the

robbery of Tyler. He was sentenced to serve ten years in prison, and this appeal

followed.

                         ARGUMENTS AND ANALYSIS

             Appellant argues that the Commonwealth failed to provide sufficient

evidence to support a guilty verdict in the robbery of Tyler. As such, he contends

that his motion for a directed verdict was improperly denied. Appellant notes that

the evidence demonstrated that Jaylon Hayden – not Appellant – pointed a gun at

Tyler Mattingly; that Tyler did not recall seeing a second robber; and, that

although the video surveillance shows Appellant running from the area where

Tyler was robbed, it does not show him actually robbing Tyler. Appellant goes on

to argue that Kayla’s testimony only demonstrates that the man in the gray hoodie,

i.e., Appellant, was present at or near the scene of the robbery of Tyler, but this is a

fact to which Appellant openly admitted. Appellant asserts that under Kentucky

law, one’s mere presence at the scene of a crime is not enough to support a

conviction. Appellant maintains that even an innocent person such as himself

might run from the scene upon hearing a hysterical woman yelling that she was

going to call the police. This is especially true, he contends, if he just witnessed a


                                          -5-
robbery in which he was not a participant. In sum, Appellant argues that the

evidence presented at trial was not sufficient to support a conviction, and that the

Daviess Circuit Court erred in failing to so rule.

             In Jackson v. Virginia, the United States Supreme Court articulated

the standard of review on a motion for a directed verdict challenging the

sufficiency of evidence presented.

              . . . [T]his inquiry does not require a court to ask itself
             whether it believes that the evidence at the trial
             establishes guilt beyond a reasonable doubt. Instead, the
             relevant question is whether, after viewing the evidence
             in the light most favorable to the prosecution, any
             rational trier of fact would have found the essential
             elements of the crime beyond a reasonable doubt.

             ...

             . . . [An appellate] court faced with a record of historical
             facts that supports conflicting inferences must presume –
             even if it does not affirmatively appear in the record –
             that the trier of fact resolved any such conflicts in favor
             of the prosecution, and must defer to that resolution.

Jackson v. Virginia, 443 U.S. 307, 318, 326, 99 S. Ct. 2781, 2789, 2793, 61 L. Ed.

2d 560 (1979) (internal quotation marks and citation omitted).

             The Supreme Court of Kentucky restated this standard in

Commonwealth v. Benham, holding that:

                    On motion for a directed verdict, the trial
                    court must draw all fair and reasonable
                    inferences from the evidence in favor of the
                    Commonwealth. If the evidence is

                                          -6-
                   sufficient to induce a reasonable juror to
                   believe beyond a reasonable doubt that the
                   defendant is guilty, a directed verdict should
                   not be given. For the purpose of ruling on
                   the motion, the trial court must assume that
                   the evidence for the Commonwealth is true,
                   but reserving to the jury questions as to the
                   credibility and weight to be given to such
                   testimony.

               On appellate review, the test of a directed verdict is, if
            under the evidence as a whole, it would be clearly
            unreasonable for a jury to find guilt, only then the
            defendant is entitled to a directed verdict of acquittal.

816 S.W.2d 186, 187 (Ky. 1991) (citation omitted).

            Reasonable inferences may be drawn from circumstantial evidence.

McGruder v. Commonwealth, 487 S.W.3d 884, 890 (Ky. 2016). “[T]he act of

drawing a reasonable inference is a process of reasoning by which a proposition is

deduced as a logical consequence from other facts already proven.” Id. (internal

quotation marks and citation omitted). “[I]nferring something not already proved

based on proven facts necessarily contemplates reaching a conclusion derived from

circumstantial evidence[.]” Id.

            In considering the record as a whole, Benham, supra, we look to the

following evidence to determine if the circuit court properly denied Appellant’s

motion for a directed verdict: 1) Tyler testified that Hayden robbed him at

gunpoint; 2) Kayla stated that she saw the other man standing at the open

passenger door of her vehicle while the man with the gray hoodie was standing by

                                         -7-
the door looking away from the vehicle, as if acting as a lookout; 3) Kayla was

100% sure that the man in the gray hoodie was Appellant; 4) Kayla saw Appellant

running from the scene; 5) in examining the video, the police identified the man in

the gray hoodie running from the scene as Appellant; 6) Appellant acknowledged

running from the scene; 7) Appellant was observed on the surveillance video riding

a yellow bicycle; and, 8) an identical yellow bicycle was found at the home of

Hayden’s mother.

                                  CONCLUSION

             When viewing the evidence in its entirety, we conclude that it would

not be clearly unreasonable for a jury to find guilt on the charge of robbery in the

first degree. Benham, supra. Appellant argues that there is no direct evidence that

he robbed Tyler or was complicit in the robbery, and his argument is well taken.

Nevertheless, mostly circumstantial evidence was presented upon which the jury

could have – and did – find Appellant guilty of being complicit in the robbery of

Tyler. The most persuasive of this evidence may be Kayla’s observation of the

man in the gray hoodie, identified as Appellant, appearing to serve as a lookout

next to the vehicle at the same time that Tyler said he was being robbed by

Hayden. The jury may draw reasonable inferences from this testimony.

McGruder, supra. While reserving for the jury questions as to the credibility and

weight to be given to such testimony, Benham, supra, we conclude that the


                                         -8-
Daviess Circuit Court properly denied Appellant’s motion for a directed verdict.

We find no error. For these reasons, we affirm the judgment of the Daviess Circuit

Court.

             DIXON, JUDGE, CONCURS.

             CALDWELL, JUDGE, DISSENTS AND FILES SEPARATE
OPINION.

CALDWELL, JUDGE, DISSENTING: Respectfully, I dissent. I concur with

Hobson that the trial court erred in not granting a directed verdict of acquittal. The

fact that the jury acquitted Hobson of the charges he faced wherein Kayla was the

victim, yet her identification of him is the sole basis for the conviction, is

troubling. I agree with Hobson that the fact he was acquitted of the robbery of

Kayla is relevant to his argument on appeal, but it is not determinative.

             Though it was not the theory of the case for either party, the robbery

of Tyler could have been committed with a different complicitor than the robbery

of Kayla. The jury could have so found, so it is not sufficient to simply argue that

because Hobson was found not guilty as to the robbery of Kayla that the verdict of

guilt for the robbery of Tyler amounts to inconsistent verdicts and reversal is

required.

             However, Hobson argued that there was simply a dearth of evidence

presented that he was complicit or involved in any way with the robbery of Tyler.

I agree. Tyler never observed a second person during the robbery; he saw only

                                          -9-
Hayden. While Kayla did testify that she saw someone by the car looking away

from the vehicle, perhaps as a lookout, such is simply insufficient evidence of

guilt. Even if she had been as sure of her identification as both the Commonwealth

and the majority would make it appear, Hobson’s presence at the scene is simply

insufficient for a finding of his guilt. To find otherwise is to ignore decades of

precedent and the constitutional requirement of guilt beyond a reasonable doubt.

                Mere presence at the scene of a crime has consistently been held to be

insufficient to prove a defendant guilty of that crime. Crabtree v. Commonwealth,

312 Ky. 738, 229 S.W.2d 752, 753 (1950). In Moore v. Commonwealth, 282

S.W.2d 613 (Ky. 1955), three brothers were charged with malicious shooting with

intent to kill. The victim of the shooting testified that all three accused were

present when he was shot, but he was uncertain as to which one shot him. The jury

was given a combination instruction that they could find the defendant guilty either

as a principal or an accomplice, as was done in the present case. In reversing, the

Court stated:

                The rule is that a conviction is not justified by suspicion
                and evidence of a relationship among the accused or by
                their mere association at a time when a crime was
                committed by one of them. Mere acquiescence in, or
                approval of, the criminal act, without cooperation or
                agreement to cooperate in its commission, is not
                sufficient to constitute one an aider and abettor.

                       The mere presence at the scene of a crime is not
                sufficient to attach guilt to the accused, but other facts

                                            -10-
              and circumstances must be shown connecting him with
              the affray to justify submission of the case to the jury

282 S.W.2d at 614-15.2

              So, I forward that Hobson’s presence at the scene, as admitted at trial,

is insufficient to alone establish guilt as either the principal or as a complicitor.

Looking at the evidence presented, with deference to the prosecution, there are

simply no “other facts and circumstances” that the Commonwealth can rely upon

to connect Hobson with the crime so as to justify the conviction. Rather than

provide corroboration and defend the verdict, the Commonwealth only argues that

Hobson and Hayden set out for the apartment complex intent on robbing Tyler.

Notably, the Commonwealth provides no citation to the record for such fact. No

testimony was adduced at trial to support such contention; it is simply the surmise

of the prosecution. Further, it is simply supposition that Hobson acted as the

lookout at the vehicle while Hayden robbed Tyler, and again, no citation for such

contention can be provided because no such fact was adduced at trial.

              The salient facts are these: Kayla did not convince the jury as to the

identity of the young man who tackled her to the ground at her apartment. She


2
  An aider and abettor is equated to an accomplice under the modern Penal Code. See KRS
505.020 Ky. Crime Comm’n/LRC Cmt. (1974) (quoting this language from Moore but
substituting “accomplice”).

Robinson v. Commonwealth, No. 2013-SC-000728-MR, 2015 WL 5634398, at *5 (Ky. Sep. 24,
2015).



                                            -11-
testified seeing that same man, whom she could not identify, standing near her

vehicle and running away when she approached. She thought it was someone

named Da’Shawn when Tyler showed her the man’s Facebook page, but the police

never included Da’Shawn in any photo array. The police, instead, chose to focus

on Hobson, as he was identified by one of the officers as being on the scene in one

of the surveillance videos obtained of the parking lot. Again, mere presence at the

scene of a crime is insufficient for conviction. None of the items stolen from

Kayla or Taylor was found in Hobson’s possession.

             There simply was not sufficient evidence for a reasonable juror to

have found Hobson guilty of either crime, and it was error for the trial court not to

enter a directed verdict of acquittal. There was likewise insufficient evidence to

support a finding of complicity, nor even enough evidence of a common plan or

scheme to rob Tyler so as to allow the jury to determine the question. Again, the

Commonwealth can only argue Hobson’s presence at the scene as evidence of

complicity. Such is simply not sufficient to meet the burden of proof beyond a

reasonable doubt.

             There must be adduced some evidence of complicity to support the

giving of an instruction on a complicity theory of guilt.

             Rather, just as the defendant’s state of mind may be
             inferred from the circumstances, we have held that
             circumstantial evidence of complicity may suffice.
             Commonwealth v. Combs, 316 S.W.3d 877 (Ky. 2010)

                                         -12-
             (circumstantial evidence of complicity to commit drug
             trafficking); Meredith v. Commonwealth, 164 S.W.3d
             500 (Ky. 2005) (circumstantial evidence of complicity to
             commit robbery). This has been our law since before the
             Penal Code. See Taylor v. Commonwealth, 301 Ky. 109,
             190 S.W.2d 1003, 1005 (1945) (“[T]he existence of a
             common purpose and the joint character of the
             undertaking may be inferred from all the circumstances
             accompanying the act.”).

Peacher v. Commonwealth, 391 S.W.3d 821, 842 (Ky. 2013).

             There was simply no evidence of complicity at all offered so that a

reasonable juror could find that, beyond a reasonable doubt, Hobson assisted or

aided Hayden in the robbery of Tyler. “[C]omplicity requires an intention to

promote or facilitate commission of the offense . . . complicity requires either

solicitation, conspiracy, assistance, counsel, etc.” Skinner v. Commonwealth, 864

S.W.2d 290, 298 (Ky. 1993). There was simply no evidence whatsoever to support

a finding that Hobson acted in complicity.

             I would reverse the trial court and hold that it erred in not directing a

verdict of acquittal as to the robbery charge of which Hobson was ultimately found

guilty. Deville v. Commonwealth, 534 S.W.3d 802, 805 (Ky. App. 2017).




                                         -13-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

John Wampler              Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Todd D. Ferguson
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -14-